DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-16, 19-20, 22, 29, and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent US 6,637,463 to Lei et al. (herein Lei) as cited in previous office action. 
Regarding independent claim 1, Lei teaches a microfluidic circuit 110 (herein microfluidic device) comprising flow paths 120, 122, 124, 126, 128, 130, 132, and 134 (herein at least one isolation unit) each having a well 158 (herein at least one chamber) configured to receive fluids from a source via an inlet channel 112 (see Fig. 2; Col. 10, lines 3-35). Lei teaches that “In operation, fluid flows from the common inlet, through the filling portion of each flow path and into the associated well, until it is stopped by a passive fluid barrier when the well has filled...a second fluid may be injected through the inlet at a pressure high enough to overcome the passive fluid flow barriers. The second fluid then pushes the first fluid out through the exit channels” (see Col.4, lines 31-39) which reads on “the at least one chamber configured to receive at least two different aqueous solutions and at least one capillary valve configured to allow for the at least two different aqueous solutions to be introduced into the at least one chamber without mixing prior to entering the at least one chamber based on at least in part on pressure levels of the at least two different aqueous solutions” as recited in the instant claims. Furthermore, Lei teaches that “passive fluid flow barriers may be used to stop fluid flow along one path in a circuit until enough pressure is applied to the fluid to overcome the passive fluid flow barrier and 
Lei neither teaches nor fairly suggests “at least one chamber configured to … hold at least two different aqueous solutions” or “at least one capillary valve configured to allow for the at least two different aqueous solutions to be introduced into the at least one chamber … such that the at least two different aqueous solutions are isolated from one another prior to entering the at least one chamber” as recited in instant claim 1. 
Regarding independent claim 29, Lei teaches a microfluidic circuit 110 (herein microfluidic device) (see Col. 9 lines 51-52) comprising wells 158 (herein at least one chamber) (see Col. 10, lines 23-34) configured to receive a second fluid at a higher pressure to overcome the passive fluid flow barriers and push the first fluid out through the exit channels (Col. 4, lines 31-39)and that in some cases air or other gases or gas mixtures may be injected into the inlets in order to drive other (downstream) fluids through the microfluidic circuit (See Col. 6 – Col. 7, line 63 – line 4). 

Regarding independent claim 34, Lei teaches the method step of flowing a fluid through the common inlet, through the filling portion of each flow path and into the associated well, until it is stopped by a passive fluid flow barrier when the well has filled and when it is desired to flush the fluids from the well, a second fluid is injected through the inlet at a pressure high enough to overcome the passive fluid flow barriers. The second fluid pushing the first fluid through the exit channels (see Col. 4, lines 31-45). Lei also teaches introducing a gas mixture into the inlets in order the drive other (downstream) fluids through the microfluidic circuit (See Col. 6 – Col. 7, line 63 – line 4) which reads on the “method of isolating a mixture comprising at least two different aqueous solutions comprising: selectively introducing the at least two different aqueous solutions, including first and second aqueous solutions, and a separate non-aqueous fluid into the at least one chamber based on pressure levels of the at least two different aqueous solutions and the non-aqueous fluid” as recited in the instant claims. Furthermore Lei teaches the first fluid is a testing sample while the second fluid is washing solution of the like (See Col. 11, lines 56-58). 
Lei neither teaches nor fairly suggests “the separate non-aqueous fluid isolates the first aqueous solution from the second aqueous solution prior to the second aqueous solution entering the at least one chamber” as recited in the instant claim 34. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797